Baldwin, C. J.
Tbe original notice, served upon tbe defendant, was clearly defective in not stating tbe term at wbicb be was required to appear. See Code, § 2812; Branch State Bank v. Van et al., 12 Iowa, 523.
Tbe record, however, shows that when tbe cause was submitted, tbe defendant appeared by bis attorney, but failed to file an answer, and judgment was rendered by default. This appearance waived tbe defective service.
Again, tbe defendant, under tbe provision of § 3548 .of tbe Revision, should have moved for tbe correction of this error in tbe District Court. See Pigman v. Denney, 12 Iowa, 396; McKinley v. Betchtell, Id., 561; Bethel v. Leay, infra.
Affirmed.